                      Case 2:18-cv-05459-JS-ST Document 70-3 Filed 04/09/21 Page 1 of 4 PageID #: 2170

                                 Summary of Trading in Personal Brokerage Accounts by Erik Deitsch

                                                                                        Total Commissions
Trade Date   Transaction Type   Total Volume   Total Transactions   Total Stock Cost                        Total Statement Amount
                                                                                            and Fees
 11/8/2012        BUY                 19,000           5            $          406.50   $            -      $                406.50
 11/9/2012        BUY                 33,000           1            $          528.00   $            -      $                528.00
11/13/2012        BUY                 26,000           4            $          451.50   $            -      $                451.50
11/15/2012        BUY                 11,000           1            $          180.40   $            -      $                180.40
11/20/2012        BUY                    100           1            $            2.00   $            -      $                  2.00
 12/3/2012        BUY                  1,100           2            $           17.60   $            -      $                 17.60
 12/4/2012        BUY                  1,000           1            $           15.50   $            -      $                 15.50
 12/6/2012        BUY                  1,000           1            $           17.00   $            -      $                 17.00
12/10/2012        BUY                  1,000           1            $           14.90   $            -      $                 14.90
12/11/2012        BUY                  3,500           4            $           51.90   $            -      $                 51.90
12/12/2012        BUY                  6,300           4            $           92.24   $            -      $                 92.24
12/13/2012        BUY                  2,000           2            $           28.50   $            -      $                 28.50
12/17/2012        BUY                  4,000           4            $           62.00   $            -      $                 62.00
12/18/2012        BUY                  2,000           2            $           30.20   $            -      $                 30.20
12/19/2012        BUY                  2,000           2            $           33.00   $            -      $                 33.00
12/20/2012        BUY                  1,000           1            $           16.50   $            -      $                 16.50
12/21/2012        BUY                  2,000           2            $           32.00   $            -      $                 32.00
12/26/2012        BUY                    100           1            $            1.60   $            -      $                  1.60
12/31/2012        BUY                    500           1            $            7.45   $            -      $                  7.45
1/15/2013         BUY                    100           1            $            1.14   $           9.99    $                 11.13
1/31/2014         BUY                    500           1            $            4.90   $           9.99    $                 14.89
 2/4/2014         BUY                  3,200           5            $           30.40   $          49.95    $                 80.35
 2/5/2014         BUY                  5,500          10            $           48.34   $          99.90    $                148.24
 2/6/2014         BUY                 10,100          2             $           90.88   $          19.98    $                110.86
 2/7/2014         BUY                 11,000          2             $           99.50   $          19.98    $                119.48
 2/10/2014        BUY                 15,000           1            $          132.00   $           9.99    $                141.99
 2/11/2014        BUY                 40,000           4            $          330.00   $          39.96    $                369.96
 2/12/2014        BUY                216,000           5            $        1,678.30   $          49.95    $              1,728.25
 2/13/2014        BUY                 40,000           4            $          346.00   $          39.96    $                385.96
 2/14/2014        BUY                 10,000           1            $           85.00   $           9.99    $                 94.99
 2/19/2014        BUY                 10,000           1            $           85.00   $           9.99    $                 94.99
 2/21/2014        BUY                 10,000           1            $           85.00   $           9.99    $                 94.99

                                                               Page 1 of 4
                      Case 2:18-cv-05459-JS-ST Document 70-3 Filed 04/09/21 Page 2 of 4 PageID #: 2171

                                 Summary of Trading in Personal Brokerage Accounts by Erik Deitsch

                                                                                       Total Commissions
Trade Date   Transaction Type   Total Volume   Total Transactions   Total Stock Cost                       Total Statement Amount
                                                                                           and Fees
2/26/2014         BUY                 10,000           1            $         80.00    $           9.99    $                89.99
 3/3/2014         BUY                 15,000           1            $        120.00    $           9.99    $               129.99
 3/4/2014         BUY                 20,000           2            $        162.00    $          19.98    $               181.98
 3/5/2014         BUY                  5,000           1            $         38.50    $           9.99    $                48.49
 3/7/2014         BUY                 33,000           4            $        238.60    $          39.96    $               278.56
3/10/2014         BUY                  1,200           3            $          8.58    $          29.97    $                38.55
3/11/2014         BUY                  2,000           2            $         15.60    $          19.98    $                35.58
3/12/2014         BUY                 37,000           4            $        259.70    $          39.96    $               299.66
3/13/2014         BUY                  2,000           2            $         14.42    $          19.98    $                34.40
3/18/2014         BUY                  1,000           1            $          7.50    $           9.99    $                17.49
3/26/2014         BUY                  2,000           2            $         14.80    $          19.98    $                34.78
 6/9/2014         BUY                  1,000           1            $          4.00    $           9.99    $                13.99
6/10/2014         BUY                  1,000           1            $          4.40    $           9.99    $                14.39
6/13/2014         BUY                  4,000           4            $         41.60    $          39.96    $                81.56
 7/2/2014         BUY                  2,200           4            $         18.23    $          39.96    $                58.19
 7/7/2014         BUY                 30,000           3            $        254.00    $          29.97    $               283.97
7/14/2014         BUY                  1,000           1            $          8.90    $           9.99    $                18.89
8/18/2014         BUY                     50           1            $          0.45    $           9.99    $                10.44
4/23/2015         BUY                 10,000           1            $         38.00    $           9.99    $                47.99
4/28/2015         BUY                 10,000           1            $         34.90    $           9.99    $                44.89
 5/7/2015         BUY                 50,000           3            $        174.80    $          29.97    $               204.77
5/14/2015         BUY                 20,000           2            $         70.00    $          19.98    $                89.98
5/19/2015         BUY                    100           1            $         20.00    $           9.99    $                29.99
5/27/2015         BUY                  1,100           2            $        164.50    $          19.98    $               184.48
5/28/2015         BUY                    500           1            $         65.00    $           9.99    $                74.99
 6/1/2015         BUY                    200           2            $         30.00    $          19.98    $                49.98
 6/2/2015         BUY                    600           6            $         89.50    $          59.94    $               149.44
 6/3/2015         BUY                    200           2            $         32.40    $          19.98    $                52.38
 6/4/2015         BUY                    200           2            $         31.00    $          19.98    $                50.98
 6/5/2015         BUY                    100           1            $         16.00    $           9.99    $                25.99
 6/8/2015         BUY                  1,500           3            $        240.00    $          29.97    $               269.97
 6/9/2015         BUY                  2,000           2            $        300.00    $          19.98    $               319.98

                                                               Page 2 of 4
                      Case 2:18-cv-05459-JS-ST Document 70-3 Filed 04/09/21 Page 3 of 4 PageID #: 2172

                                 Summary of Trading in Personal Brokerage Accounts by Erik Deitsch

                                                                                       Total Commissions
Trade Date   Transaction Type   Total Volume   Total Transactions   Total Stock Cost                       Total Statement Amount
                                                                                           and Fees
6/10/2015         BUY                  2,000           2            $        300.00    $          19.98    $               319.98
6/11/2015         BUY                    100           1            $         16.00    $           9.99    $                25.99
6/12/2015         BUY                  2,700           9            $        439.50    $          89.91    $               529.41
6/15/2015         BUY                    400           4            $         67.70    $          39.96    $               107.66
6/16/2015         BUY                    800           4            $        135.70    $          39.96    $               175.66
6/17/2015         BUY                    500           5            $         97.70    $          49.95    $               147.65
6/18/2015         BUY                    800           4            $        164.50    $          39.96    $               204.46
6/19/2015         BUY                     50           1            $          9.50    $           9.99    $                19.49
6/25/2015         BUY                    300           3            $         65.50    $          29.97    $                95.47
6/30/2015         BUY                  1,200           3            $        246.49    $          29.97    $               276.46
 7/1/2015         BUY                  2,100           3            $        409.00    $          29.97    $               438.97
 7/2/2015         BUY                    300           3            $         61.50    $          29.97    $                91.47
 7/6/2015         BUY                    100           1            $         22.00    $           9.99    $                31.99
 7/7/2015         BUY                    200           1            $         40.00    $           9.99    $                49.99
 7/8/2015         BUY                    100           1            $         18.00    $           9.99    $                27.99
 7/9/2015         BUY                    400           2            $         67.50    $          19.98    $                87.48
7/16/2015         BUY                    200           1            $         38.00    $           9.99    $                47.99
7/17/2015         BUY                    900           3            $        168.50    $          29.97    $               198.47
7/21/2015         BUY                    675           6            $        126.14    $          59.94    $               186.08
7/22/2015         BUY                    650           6            $        121.75    $          59.94    $               181.69
7/23/2015         BUY                    720           6            $        132.80    $          59.94    $               192.74
7/29/2015         BUY                  1,300           2            $        230.36    $          19.98    $               250.34
 8/5/2015         BUY                  2,000           2            $        296.10    $          19.98    $               316.08
8/10/2015         BUY                  1,000           2            $        158.00    $          19.98    $               177.98
8/12/2015         BUY                    800           2            $        129.50    $          19.98    $               149.48
8/13/2015         BUY                    500           1            $         79.90    $           9.99    $                89.89
 9/1/2015         BUY                  1,000           2            $        180.00    $          14.90    $               194.90
 9/2/2015         BUY                    700           3            $        119.66    $          21.60    $               141.26
 9/3/2015         BUY                    500           1            $         79.51    $           7.40    $                86.91
 9/4/2015         BUY                    600           2            $         95.88    $          14.48    $               110.36
 9/8/2015         BUY                    600           5            $         86.53    $          35.43    $               121.96
9/15/2015         BUY                    200           2            $         26.06    $          14.13    $                40.19

                                                               Page 3 of 4
                         Case 2:18-cv-05459-JS-ST Document 70-3 Filed 04/09/21 Page 4 of 4 PageID #: 2173

                                       Summary of Trading in Personal Brokerage Accounts by Erik Deitsch

                                                                                                   Total Commissions
Trade Date    Transaction Type      Total Volume      Total Transactions      Total Stock Cost                             Total Statement Amount
                                                                                                       and Fees
 9/21/2015           BUY                       800             2             $           103.00    $             14.52    $                    117.52
 9/22/2015           BUY                       400             4             $            39.28    $             28.20    $                     67.48
 9/24/2015           BUY                       200             2             $            19.01    $             14.10    $                     33.11
 9/25/2015           BUY                       100             1             $            11.71    $              7.06    $                     18.77
 9/29/2015           BUY                       300             3             $            31.85    $             21.16    $                     53.01
10/16/2015           BUY                     1,000             1             $            93.50    $              7.47    $                    100.97
10/19/2015           BUY                     1,000             2             $            93.50    $             14.46    $                    107.96
10/20/2015           BUY                     2,000             7             $           172.21    $             49.85    $                    222.06
10/23/2015           BUY                       300             3             $            30.06    $             21.15    $                     51.21
10/26/2015           BUY                       100             1             $             9.86    $              7.05    $                     16.91
3/14/2016            BUY                    13,500             3             $           257.65    $             22.29    $                    279.94
3/17/2016            BUY                     2,000             2             $            36.00    $             14.18    $                     50.18
3/30/2016            BUY                     1,000             1             $            19.00    $              7.10    $                     26.10
 4/1/2016            BUY                     1,000             1             $            18.40    $              7.09    $                     25.49
 4/4/2016            BUY                     1,000             1             $            18.00    $              7.09    $                     25.09
 4/5/2016            BUY                     1,000             1             $            18.00    $              7.09    $                     25.09

                                        Totals:               273            $        12,802.94    $          2,185.97    $                  14,988.91


Sources:

Plaintiff’s Third Request for Admissions to Defendant Erik Deitsch dated March 6, 2020, along with Deitsch’s responses dated April 6, 2020

TD Ameritrade Brokerage Statements (SEC-NUTRA-000112660-112877)

TD Ameritrade Trading Blotters (SEC-NUTRA-000343766, 345732)

Scottrade Brokerage Statements (SEC-NUTRA-000343698-343762)




                                                                        Page 4 of 4
